UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53346 CALIBERT EXPLORATIONS, LTD (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 645 Bayway Boulevard, Clearwater Beach, FL33767 (Address of principal executive offices, including zip code.) (727) 442-2600 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES xNO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:77,400,000 as of October 20, 2010. PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) Page CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED Balance Sheets – August 31, 2010 (Unaudited) and November 30, 2009 F-1 UNAUDITED CONSOLIDATED Statements of Operations – Three Months ended August 31, 2010 and August 31, 2009 Nine Months ended August 31, 2010 and August 31, 2009 and From February 21, 2007 (Inception) to August 31, 2010 F-2 UNAUDITED CONSOLIDATED Statements of Cash Flows Nine Months ended August 31, 2010 and August 31, 2009 From February 21, 2007 (Inception) to August 31, 2010 F-3 UNAUDITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-4 -2- CALIBERT EXPLORATIONS LTD. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS August 31, November 30, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Accounts payable and accrued expenses $ $ Loan Payable - Stockholder - CURRENT LIABILITIES: COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock, $0.001 par value; authorized 200,000,000 shares, 77,400,000shares issued and outstanding as of August 31, 2010 and 77,400,000 as of November 30, 2009 Paid-in capital Deficit accumulated during the exploration stage TOTAL STOCKHOLDERS’EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY (DEFICIT) $ $ See accompanying notes to unaudited consolidated financial statements F-1 -3- CALIBERT EXPLORATIONS LTD (An Exploration Stage Company) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended August 31, 2010 Three months ended August 31, 2009 Nine months ended August 31, 2010 Nine months ended August 31, 2009 Cumulative from February 21, 2007 (inception) to August 31, 2010 REVENUES $ - $ - $ - $ - $ - Cost of operations - OPERATING EXPENSES General and administrative expenses Total operating expenses Loss from continuing operations Before provision for income taxes (111,298 ) Provision for income taxes - NET LOSS $ Weighted average common shares outstanding - Basic and diluted Net loss per share - Basic and diluted $ See accompanying notes to unaudited consolidated financial statements F-2 -4- CALIBERT EXPLORATIONS LTD (An Exploration Stage Company) UNAUDITED CONSOLIDATED STATEMENTSOF CASH FLOWS Nine months ended August 31, 2010 Nine months ended August 31, 2009 Period from February 21, 2007 (Inception) to August 31, 2010 Cash Flows from Operating Activities Net loss $ $ $ Change in operating assets and liabilities: Accounts payable and accrued expenses - Net cash used in operating activities Cash Flows from Financing Activities Subscriptions received from investor - - Proceeds of loan from stockholder - Net cash provided by financing activities - Decrease in cash and cash equivalents Cash - beginning of period - Cash - end of period $ $ $ Supplemental disclosures of cash flow information: Cash paid interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - See accompanying notes to unaudited consolidated financial statements F-3 -5- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - NATURE OF OPERATIONS Calibert Explorations Inc. (Company) was incorporated in the State of Nevada on February 21, 2007.The Company was organized to explore mineral properties in Quebec, Canada.On November 23, 2009, the Company entered into an agreement to acquire the assets of Megalink Global, Inc.On February 23, 2010, the Company rescinded the foregoing agreement to acquire the assets of Megalink Global, Inc. when it was determined that audited financial statements could not be acquired for Megalink Global, Inc. NOTE 2 – GOING CONCERN These financial statements are presented on the basis that the Company is a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business over a reasonable length of time. As of August 31, 2010, the Company had $1,400 in cash, working capital deficiency of $146,211, and stockholders’ deficit of $146,211 and the deficit accumulated during the exploration stage of $214,943. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Its continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis, to obtain additional financing or refinancing as may be required, to develop commercially viable mining reserves, and ultimately to establish profitable operations. On August 24, 2010, the Company effectuated a 15 for 1 forward stock split, increasing the issued and outstanding shares of common stock from 5,160,000 to 77,400,000 shares.All shares amounts in these financial statements have been retroactively adjusted for all periods presented to reflect this stock split. Management's plans for the continuation of the Company as a going concern include financing the Company's operations through issuance of its common stock. If the Company is unable to complete its financing requirements or achieve revenue as projected, it will then modify its expenditures and plan of operations to coincide with the actual financing completed and actual operating revenues. There are no assurances, however, with respect to the future success of these plans.Unless otherwise indicated, amounts provided in these notes to the consolidated financial statements pertain to continuing operations. The Company is not currently earning any revenues. Interim Reporting The accompanying unaudited financial statements of Calibert Explorations, Ltd. (the "Company") have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such SEC rules and regulations. Nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading. These interim financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's November 30, 2009 Annual Report as filed on Form 10K. F-4 -6- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES In the opinion of management, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of the Company with respect to the interim financial statements and the results of its operations for the interim period ended August 31, 2010, have been included. The results of operations for interim periods are not necessarily indicative of the results for a full year. Basis of Presentation These unaudited financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States and are expressed in United States (US) dollars. The Company has not produced any revenue from its principal business and is an exploration stage company as defined by the Financial Accounting Standard Board (FASB) Accounting Standard Codification (ASC) 915. “Accounting and Reporting by Development Stage Enterprises”. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary Calibert Explorations Ltd. a Company incorporated under the Company Act of Quebec on March 20, 2007.All inter-company transactions have been eliminated. Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of these consolidated financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Regulatory Matters The company and its mineral property interests are subject to a variety of Canadian national and provincial regulations governing land use, health, safety and environmental matters. The company’s management believes it has been in substantial compliance with all such regulations, and is unaware of any pending action or proceeding relating to regulatory matters that would affect the consolidated financial position of the Company. Impairment of Long-Lived Assets The Company periodically reviews its long-lived assets when applicable to determine if any events or changes in circumstances have transpired which indicate that the carrying value of its assets may not be recoverable, pursuant to guidance established in FASB ASC 360 “Property, Plant, and Equipment". The Company determines impairment by comparing the undiscounted future cash flows estimated to be generated by its assets to their respective carrying amounts. If impairment is deemed to exist, the assets will be written down to fair value. F-5 -7- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (Continued) Start-up Expenses The Company has adopted FASB ASC 720-15, "Reporting the Costs of Start-up Activities," which requires that costs associated with start-up activities be expensed as incurred. Accordingly, start-up costs associated with the Company's formation have been included in the Company's general and administrative expenses for the period from inception on February 21, 2007 to August 31, 2010. Mineral Property Expenditures The Company is primarily engaged in the acquisition, and exploration of mineral properties. Mineral property acquisition costs are capitalized in accordance with ASC 930-360, "EXTRACTIVE ACTIVITIES - MINING - PROPERTY, PLANT AND EQUIPMENT" when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures. Mineral property acquisition costs are capitalized as incurred and are subject to periodic impairment testing.In the event that mineral property acquisition costs are paid with Company shares, those shares are recorded at the estimated fair value at the time the shares are due in accordance with the terms of the property agreements. Mineral property exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and pre feasibility, the costs incurred to develop such property are capitalized. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis. Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards. Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these consolidated financial statements, the Company has incurred only property option payments and exploration costs which have been expensed. To date the Company has not established any proven or probable reserves on its mineral properties and therefore, all acquisition costs of mineral properties have been fully impaired. Foreign Currency Translation The Company’s functional currency is the Canadian dollar as substantially all of the Company’s operations are in Canada.The Company used the United States dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission and in accordance with the ASC 830 “Foreign Currency Translation”. F-6 -8- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (Continued) Foreign Currency Translation Assets and liabilities that are denominated in a foreign currency are translated at the exchange rate in effect at the year end and capital accounts are translated at historical rates. Income statement accounts are translated at the average rates of exchange prevailing during the period. Translation adjustments from the use of different exchange rates from period to period are included in the Comprehensive Income statement account in stockholders’ (deficiency) equity, if applicable. There were no translation adjustments as of August 31, 2010. Transactions undertaken in currencies other than the functional currency of the entity are translated using the exchange rate in effect as of the transaction date. If applicable, exchange gains and losses are included in other items on the statement of operations.There were no exchange gains or losses as of August 31, 2010. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Loss Per Share The Company computed basic and diluted loss per share amounts for August 31, 2010 pursuant to the ASC 260 “Earnings per Share.”There are no potentially dilutive shares outstanding and, accordingly, dilutive per share amounts have not been presented in the accompanying consolidated statements of operations. Fair Value of Financial Instruments ASC 820, “Fair Value Measurement and Disclosures,” requires disclosures of information regarding the fair value of certain financial instruments for which it is practicable to estimate the value.For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale of liquidation. “Disclosures about Fair Value of Financial Instruments,” requires disclosures of information regarding the fair value of certain financial instruments for which it is practicable to estimate the value.For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale of liquidation. The company accounts for certain assets and liabilities at fair value. The hierarchy below lists three levels of fair value based on the extent to which inputs used in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety. These levels are: Level 1—inputs are based upon unadjusted quoted prices for identical instruments traded in active markets. We have no Level 1 instruments as of August 31, 2010. F-7 -9- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (Continued) Level 2—inputs are based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques (e.g. the Black-Scholes model) for which all significant inputs are observable in the market or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Where applicable, these models project future cash flows and discount the future amounts to a present value using market-based observable inputs including interest rate curves, foreign exchange rates, and forward and spot prices for currencies and commodities. We have no Level 2 instruments as of August 31, 2010. Level 3—inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques, including option pricing models and discounted cash flow models. Our Level 3 non-derivative assets primarily comprise investments in certain corporate bonds.We value these corporate bonds using internally developed valuation models, inputs to which include interest rate curves, credit spreads, stock prices, and volatilities. Unobservable inputs used in these models are significant to the fair values of the investments. We have no Level 3 instruments as of August 31, 2010. Comprehensive Loss ASC 220, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As of August 31, 2010 the Company has no items that represent comprehensive loss and therefore, has not included a schedule of comprehensive loss in financial statements. Income Taxes The Company uses the asset and liability method of accounting of income taxes pursuant to the provisions of FASB ASC 740 “Income Taxes”.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided when it is more likely than not that some portion or all of a deferred tax asset will not be realized. The Company is subject to income taxes in the U.S.federal jurisdiction, and the State of Nevada. Tax regulations within each jurisdiction are subject to the interpretation of the related tax laws and regulations and require significant judgment to apply. The Company is subject to ongoing tax exposures, examinations and assessments in various jurisdictions. Accordingly, the Company may incur additional tax expense based upon the outcomes of such matters. In addition, when applicable, the Company will adjust tax expense to reflect the Company’s ongoing assessments of such matters which require judgment and can materially increase or decrease its effective rate as well as impact operating results. The Company is not in compliance with the filing of federal and applicable state income tax returns for the years ended November 30, 2009 and prior. The Company’s tax years from 2007 and forward are subject to examination by the United States federal and applicable state tax authorities due to the carry forward of unutilized net operating losses. The Company is not currently under examination by any federal or state tax authorities. The Company has not accounted for any accrual towards interest and penalties for non-filing of income tax returns in prior years as management believes that it would not have significant impact on the Company’s financial statements. Current income tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs. Therefore, amounts available to offset future taxable income may be limited. Recent Accounting Pronouncements Recent accounting pronouncements that the Company has adopted or will be required to adopt in the future are summarized below. In January 2010, the FASB has published ASU 2010-01 “Equity (Topic 505) - Accounting for Distributions to stockholders with Components of Stock and Cash—a consensus of the FASB Emerging Issues Task Force,” as codified in ASC 505,. ASU No.2010-01 clarifies the treatment of certain distributions to stockholders that have both stock and cash components. The stock portion of such distributions is considered a share issuance that is reflected in earnings per share prospectively and is not a stock dividend. The amendments in this Update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis.Early adoption is permitted.The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. F-8 -10- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (Continued) In January 2010, the FASB has published ASU 2010-02 “Consolidation (Topic 810) - Accounting and Reporting for Decreases in Ownership of a Subsidiary—a Scope Clarification,” as codified in ASC 810, “Consolidation.” ASU No.2010-02 applies retrospectively to April1, 2009, our adoption date for ASC 810-10-65-1 as previously discussed in this financial note. This ASU clarifies the applicable scope of ASC 810 for a decrease in ownership in a subsidiary or an exchange of a group of assets that is a business or nonprofit activity. The ASU also requires expanded disclosures. The amendments in this Update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. Early adoption is permitted. The adoption of this standard is not expected to have any impact on the Company’s consolidated financial statements. In January2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06 which is intended to improve disclosures about fair value measurements. The guidance requires entities to disclose significant transfers in and out of fair value hierarchy levels, the reasons for the transfers and to present information about purchases, sales, issuances and settlements separately in the reconciliation of fair value measurements using significant unobservable inputs (Level 3). Additionally, the guidance clarifies that a reporting entity should provide fair value measurements for each class of assets and liabilities and disclose the inputs and valuation techniques used for fair value measurements using significant other observable inputs (Level 2) and significant unobservable inputs (Level 3). The Company has applied the new disclosure requirements as of January1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the Level 3 reconciliation, which will be effective for interim and annual periods beginning after December15, 2010. The adoption of this guidance has not had and is not expected to have a material impact on the Company’s consolidated financial statements. In February2010, the FASB issued ASU 2010-09 which requires that an SEC filer, as defined, evaluate subsequent events through the date that the financial statements are issued. The update also removed the requirement for an SEC filer to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. The adoption of this guidance on January1, 2010 did not have a material effect on the Company’s consolidated financial statements. Other ASU’s that are effective after August 31, 2010, are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. NOTE 4 – MINERAL LEASES AND CLAIMS On July 18, 2007 the Company acquired a 100% interest in numerous claims known as the Feuillet 32G06 and Feuillet 32G11 Properties and are located in the Chibougameau Mining District, Quebec. The claims were purchased for $9,122 cash. During the year ended November 30, 2007, the Company determined that the carrying amount of the mineral claims were in excess of its estimated fair value and recognized an impairment loss on mineral claims costs of $9,122. F-9 -11- CALIBERT EXPLORATIONS, LTD. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5 – STOCKHOLDERS’ EQUITY Between February 21, 2007 and November 30, 2008 the company received one subscription from the company’s sole officer and director totaling a cash proceeds of $3,000 and the issuance of 45,000,000 common shares. Between February 21, 2007 and November 30, 2008 the company received subscriptions from 40 non affiliate stockholders, totaling cash proceeds of $64,800 and the issuance of 32,400,000 common shares. On August 24, 2010, the Company effected a 15 for 1 forward stock split, increasing the issued and outstanding shares of common stock from 5,160,000 to 77,400,000 shares.All shares amounts in these consolidated financial statements have been retroactively adjusted for all periods presented to reflect this stock split. NOTE 6- EARNINGS PER SHARE Basic earnings per share is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution that could occur if stock options and other commitments to issue common stock were exercised or equity awards vest resulting in the issuance of common stock or conversion of notes into shares of the Company’s common stock that could increase the number of shares outstanding and lower the earnings per share of the Company’s common stock. This calculation is not done for periods in a loss position as this would be antidilutive.As of August 31, 2010, there were no stock options or stock awards that would have been included in the computation of diluted earnings per share that could potentially dilute basic earnings per share in the future.The information related to basic and diluted earnings per share is as follows: Three Months Ended August 31,
